Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	In claim 9 line 1, "A no-neutral switch" has already been defined in base claim 1 line 1.
	In claim 9 line 4, "a switch element" has already been defined in base claim 1 line 2.
	In claim 9 line 5, "a power supply" has already been defined in base claim 1 lines 2-3.
	In claim 9 line 5, "a load" has already been defined in base claim 1 line 3.
	Claim 1 is written such that the no-neutral switch comprises the switch element, but not the zero-crossing detection device.  That is, the zero-crossing detection device is defined as outside the no-neutral switch.  It would appear that claim 9 is attempting to bring the zero-crossing detection device into the no-neutral switch.  If such is the case, then Examiner suggests that claim 9 should be rewritten simply as "The zero-crossing detection device for the no-neutral switch of claim 1, wherein the no-neutral switch comprises the zero-crossing detection device".  Claims 10 and 11 should be revised accordingly.  That is, "The zero-crossing detection device for the no-neutral switch of claim 9, further comprising a power converter configured to convert a voltage from the power supply to a power voltage provided to the computing module of the zero-crossing detection device." and "The zero-crossing detection device for the no-neutral switch of claim 9, wherein the switch element is a bidirectional thyristor."
Another option may be to rewrite claim 9 as an independent claim such as "A no-neutral switch, wherein the no-neutral switch comprises a switch element, the switch element has a first end connected to a power supply and a second end connected to a load, wherein the no-neutral switch further comprises a zero-crossing detection device, wherein the zero-crossing detection device comprises: a 
Otherwise it is not clear what claims 9-11 are intended to accomplish beyond what is already claimed in the combination of claim 1 and new claims 19-20.

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849